Citation Nr: 1001757	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1991 to April 
1991 and periods of active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA) with the Army National 
Guard from October 1974 to October 2004.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In September 2006, the Board remanded the Veteran's claims 
for additional evidentiary development.  The Board determines 
that the issue is ready for appellate review.


FINDING OF FACT

The competent medical evidence fails to demonstrate that the 
Veteran's low back disorder is related to his active military 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2009); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in June 2005 and March 2006 fully satisfied 
the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the Veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the Veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the Veteran.  

The Board observes that the June 2005 letter was sent to the 
Veteran prior to the December 2005 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  VCAA notice in accordance with Dingess, 
however, was sent after the initial adjudication of the 
Veteran's claim.  Nevertheless, the Board finds this error 
nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the notice provided in 
the March 2006 letter fully complied with the requirements of 
38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 3.159(b) (2009), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a January 2007 supplemental 
statement of the case was provided to the Veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2009).  In this regard, 
the Veteran's service treatment records, and private 
treatment records are associated with the claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the Veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran was afforded a compensation 
and pension (C&P) examination dated March 2007 that included 
a nexus opinion.  38 C.F.R. § 3.159(c) (4).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is more than adequate, as it is predicated on a 
full reading of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record and the statements of the Veteran, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) 
(2009).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.




Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.6 (2007).  The Board notes that 
only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a Veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the Veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.

The Veteran contends that he injured his back while on 
ACDUTRA and requests service connection for a low back 
disorder.  Initially, the Board notes that the Veteran was 
afforded a C&P examination in accordance with his claim in 
March 2007, at which, the Veteran was diagnosed with a 
cervical lumbar strain.  X-rays taken in conjunction with the 
examination revealed that the Veteran was suffering from a 
minimal rightward upper thoracic spine curvature of 
approximately 12 degrees with intact pedicles and well 
maintained vertebral body heights and intervetebral disc 
spaces with no evidence of an acute compression fracture and 
normal paraspinous soft tissue planes.  As such the Board 
finds that the Veteran has a current disability.

With regard to an in-service incident, the Veteran's in-
service treatment records show that he injured his back in 
August 1992 while on ACDUTRA for the Minnesota Army National 
Guard.  The record indicates that the Veteran was riding in a 
military vehicle when it hit a drop off and he was bounced 
around which caused a back injury.  The medical reports from 
August 1992 noted low back pain and spinal tenderness.  The 
Veteran noted on an annual medical certificate in May 1995 
that he had recurrent back pain and referred to the August 
1992 incident.  The Board acknowledges that the Veteran again 
noted recurrent back pain on his report of medical history in 
August 1996.  However, the Board also notes that included on 
the report of medical history form is a handwritten note that 
the Veteran's recurrent back pain does not slow him down, 
but, the examiner does note in the associated August 1996 
report of medical examination, that the Veteran should be 
limited to lifting 30 pounds.  However, while the record 
contains various examinations that mention recurring back 
pain, there are also various intervening records that fail to 
mention any recurrent back pain.  Annual medical certificates 
dating January 1998, August 2001, September 2001, July 2002, 
and August 2002 indicate that the Veteran had no current 
medical problems.  Additionally, report of medical 
examinations dated August 1993 and October 2000, accompanied 
by reports of medical history fail to indicate that the 
Veteran has recurrent back pain and list his spine as normal.  
Finally, in the Veteran's most recent service treatment 
report of record, dated April 2004, the examiner states that 
the Veteran is fully fit and there is no note of any medical 
issue.  As such, while the Board acknowledges the occurrence 
of an in-service incident, the Board finds that the varying 
medical examinations serve to indicate a failure to show 
continuity of symptomatology.  

Additionally, the Board notes that the Veteran provides 
evidence that he re-injured his back while at work in 
December 1995.  The Veteran reports in his February 2007 
statement that he had a previous back injury before he 
injured it at work.  He filed a workman's compensation claim, 
but was denied benefits by RTW Minnesota, Inc. based on a 
previous back injury.  The claims administrator for RTW 
Minnesota, Inc. informed the Veteran in a February 1996 
letter that the claim for workman's compensation was being 
denied, in part, because of a previous back injury.  The 
letter refers to medical reports from a chiropractor 
regarding the previous injury that the administrator reviewed 
in making his decision.  The Board notes that the issue was 
previously remanded in order to obtain these reports, 
however, the Veteran failed to provide the information and 
the Board must therefore proceed without the medical reports.  

As previously noted, the Veteran was afforded a March 2007 
C&P examination, in which the examiner provided a negative 
nexus opinion.  The examiner reviewed the entire claims 
folder before making his assessment, and noted that the 
record did not contain the medical reports from the Veteran's 
chiropractor.  Nevertheless, with consideration of the 
various other medical reports of record which, as noted 
above, fail to show continuity of symptomatology, the 
examiner opined that the Veteran's lumbar back disability was 
less than likely the result of an injury sustained in 
service.

Finally, consideration has been given to the Veteran's own 
contentions that he has been suffering from a low back 
disability since the August 1992 incident that occurred 
during an ACDUTRA period of service.  A layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony 
is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  As discussed above the Board has found a 
lack of continuity of symptomatology in various medical 
reports, many of which were based solely on the Veteran's 
statements regarding his own condition.  While the Veteran is 
competent to report pain in his back, he does not have the 
requisite medical expertise to diagnose a low back disorder 
or render a competent medical opinion regarding its cause.  
Consequently, his assertions are afforded no probative value 
regarding the question of whether his claimed low back 
disorder is related to an incident during a period of 
ACDUTRA.

Therefore with consideration of the lack of continuity of 
symptomatology as well as the negative nexus opinion of the 
March 2007 C&P examiner, the Board finds that while the 
Veteran does have a current disability as well as evidence of 
an in-service injury, the Veteran is not entitled to service 
connection for a low back disability because there is no 
probative evidence linking the Veteran's in-service injury to 
his current disability.  Rather, competent evidence 
dissociates current back disorder from ACDUTRA.  The Board 
notes that under the provisions of 38 U.S.C.A. § 5107(b), the 
benefit of the doubt is to be resolved in the Veteran's favor 
in cases where there is an approximate balance of positive 
and negative evidence in regard to a material issue.  
However, in this case, the preponderance of the evidence is 
against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Veteran's claim of entitlement to service 
connection for a low back disorder is denied.  


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


